Citation Nr: 0016149	
Decision Date: 06/19/00    Archive Date: 06/28/00

DOCKET NO.  98-17 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for impingement 
syndrome, status post left shoulder acromioplasty secondary 
to service-connected residuals of right wrist sympathetic 
dystrophy.

2.  Entitlement to restoration of a 30 percent evaluation for 
asthma with bronchitis.

3.  Entitlement to an increased evaluation for a nervous 
condition, currently evaluated as 30 percent disabling.

4.  Entitlement to an increased evaluation for asthma with 
bronchitis, currently evaluated as 30 percent disabling.

5.  Entitlement to an increased evaluation for reflex 
sympathetic dystrophy of the right wrist, currently evaluated 
as 10 percent disabling.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel


INTRODUCTION

The veteran had active service from June 1975 to November 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona in July 1989, May 1994, and September 1998.

The Board notes that the procedural history in this case is 
complex and there are several issues pending on appeal.

For example, in January 1990 the veteran timely appealed the 
RO's July 1989 decision to reduce the disability rating for 
asthma with bronchitis from 30 percent to 10 percent.  He did 
not contend at the time that a rating in excess of 30 percent 
was warranted.  The Board notes, however, that the case was 
never sent to the Board for a decision.  Given that the 
restoration issue is in appellate status, the Board will 
address it in this decision.

The Board also notes that the veteran timely appealed issues 
3, 4, and 5 as listed on the title page of this action.  The 
record reveals that in May 1994 the RO denied increased 
ratings for the veteran's service-connected nervous 
condition; asthma with bronchitis; and reflex sympathetic 
dystrophy of the right wrist.  (Although the RO also denied 
reopening the veteran's claim for service connection for 
reflux esophagitis and denied service connection for a 
stomach disorder in the same decision, it subsequently 
combined these issues and granted service connection for 
reflux esophagitis with gastritis.  Thus, there is no dispute 
in this regard.) 

In December 1994, the veteran filed a notice of disagreement 
to the RO's May 1994 decision regarding entitlement to 
increased ratings for a nervous condition; asthma with 
bronchitis; and reflex sympathetic dystrophy of the right 
wrist.  In July 1995, the RO issued a statement of the case 
with respect to the foregoing increased rating claims.  (The 
Board notes that the RO erroneously included the issue of 
entitlement to an increased rating for a ganglion cyst of the 
left ring finger in the July 1995 statement of the case.  The 
RO did not adjudicate this issue in May 1994, thus the 
veteran's December 1994 notice of disagreement did not apply 
to this issue.)  

In October 1995, the veteran filed a substantive appeal and 
requested a personal hearing at the RO.  It appeared at the 
time that the substantive appeal may have been untimely 
filed.  In June 1996, however, the RO determined that the 
veteran had timely filed the October 1995 substantive appeal 
with respect to the issues listed in the July 1995 statement 
of the case.  Therefore, the issues of entitlement to 
increased ratings for a nervous condition; asthma with 
bronchitis; and reflex sympathetic dystrophy of the right 
wrist are in appellate status.  The Board notes, however, 
that the RO has not developed these issues since that time, 
and a hearing has not been scheduled or withdrawn by the 
veteran.  As a result, the Board will address these issues in 
the Remand section of this action.  (The Board reiterates 
that the RO erroneously included the issue of entitlement to 
an increased rating for a ganglion cyst of the left ring 
finger in the July 1995 statement of the case.  Thus, this 
issue is not in appellate status.)



FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
impingement syndrome, status post left shoulder acromioplasty 
secondary to service-connected residuals of right wrist 
sympathetic dystrophy, is not supported by cognizable 
evidence demonstrating that the claim is plausible or capable 
of substantiation.

2.  By a rating action dated in February 1987, the RO 
assigned a 30 percent disability evaluation for service-
connected asthma with bronchitis.

3.  After reviewing the February 1989 VA pulmonary function 
test results and the March 1989 general VA examination 
report, the RO issued a July 1989 rating action in which it 
proposed to reduce the disability evaluation assigned to the 
veteran's asthma with bronchitis from 30 percent to 10 
percent.

4.  In an October 1989 rating action, the RO reduced the 
veteran's 30 percent evaluation for asthma with bronchitis to 
10 percent, effective from October 1, 1989; the 30 percent 
evaluation had been in effect for less than five years.

5.  Improvement in the veteran's service-connected asthma 
with bronchitis was not demonstrated at the time the rating 
assigned for that disability was reduced from 30 percent to 
10 percent, effective October 1, 1989.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
impingement syndrome, status post left shoulder acromioplasty 
secondary to service-connected residuals of right wrist 
sympathetic dystrophy, is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

2.  The criteria for restoration of the 30 percent evaluation 
assigned for asthma with bronchitis have been met. 38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.105, and 
Part 4, including, 4.1, 4.2, 4.7, 4.10, 4.13, 4.97, 
Diagnostic Code 6602 (1989).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for impingement syndrome, status post 
left shoulder acromioplasty secondary to service-connected 
residuals of right wrist sympathetic dystrophy

The veteran is seeking service connection for impingement 
syndrome, status post left shoulder acromioplasty secondary 
to service-connected residuals of right wrist sympathetic 
dystrophy.  The legal question to be answered initially is 
whether the veteran has presented evidence of a well-grounded 
claim; that is, a claim that is plausible.  If he has not 
presented a well-grounded claim, his appeal must fail and 
there is no duty to assist him with any further development.  
38 U.S.C.A. § 5107(a).  As will be explained below, the Board 
finds that this claim is not well grounded.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).  Secondary service connection is awarded when a 
disability is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (1999).  
"Additional disability resulting from the aggravation of a 
non-service-connected disorder by a service-connected 
disorder is also compensable under 38 C.F.R. § 3.310(a)."  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996).  A claim for 
secondary service connection must be well grounded under 38 
U.S.C.A. § 5107(a).  See Buckley v. West, 12 Vet. App. 76, 84 
(1998).  

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

While post-service private and VA medical records show that 
the veteran currently has impingement syndrome, status post 
left shoulder acromioplasty secondary to service-connected 
residuals of right wrist sympathetic dystrophy, there is no 
competent evidence linking it to his service-connected right 
wrist disability.  In fact, a VA examiner noted in a March 
1999 report, after examining the veteran and reviewing the 
medical record, that there was no causal relationship of the 
right wrist sympathetic dystrophy and the left shoulder 
impingement.  The examiner also added that there was no 
aggravation of the left shoulder relative to the service-
connected right wrist sympathetic dystrophy.  As noted above, 
evidence of a current disability that is either medically or 
scientifically linked to service or to a service connected 
disorder is essential in establishing a well-grounded claim.  
Without competent evidence of impingement syndrome, status 
post left shoulder acromioplasty that is either linked to 
service on a direct basis or secondary to service-connected 
residuals of right wrist sympathetic dystrophy, this claim is 
not well grounded.  Epps.

With respect to the veteran's own statements as to the 
etiology or cause of his disorder the Board notes that, "the 
capability of a witness to offer such evidence is different 
from the capability of a witness to offer evidence that 
requires medical knowledge..."  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Causative factors of a disease 
amount to a medical question; only a physician's opinion 
would be competent evidence.  Gowen v. Derwinski, 3 Vet. 
App. 286, 288 (1992).  

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Since the appellant 
has not submitted a medical opinion or other competent 
evidence to support his claim that his impingement syndrome, 
status post left shoulder acromioplasty is in anyway related 
to his period of service, or secondary to his right wrist 
disorder, the Board finds that he has not met the initial 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his claim is well 
grounded.  38 U.S.C.A. § 5107.  Hence, the benefit sought on 
appeal is denied.  

Although the Board has disposed of the foregoing claim on a 
ground different from that of the RO, that is, whether the 
veteran's claim is well grounded rather than whether he is 
entitled to prevail on the merits he has not been prejudiced 
by the Board's decision.  In assuming that the claim was well 
grounded, the RO accorded the veteran greater consideration 
than his claim warranted under the circumstances.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

As the foregoing explains the need for competent evidence of 
a current disability which is linked by either competent 
evidence to service, or a service-connected disability, the 
Board views its discussion above sufficient to inform the 
veteran of the elements necessary to complete his application 
for service connection.  Robinette v. Brown, 8 Vet. App. 69, 
79 (1995).




II.  Restoration of disability rating for asthma with 
bronchitis

A. Factual background

The record reflects that by a rating decision dated in 
February 1987, the RO assigned a 30 percent rating for the 
veteran's service-connected asthma with bronchitis.  This 
decision was primarily based on the results of a February 
1987 pulmonary VA examination report, which included a 
pulmonary function test report.  According to the report, the 
veteran had a history of asthma for the last five years.  It 
was noted that his wheezing and dyspnea were episodic; it was 
stated that the symptoms were worsened by breathing cold air 
and were improved by bronchodilators.  It was reported that 
occasionally, he would awaken at night with wheezing and 
dyspnea.  Physical examination revealed that the veteran's 
lungs were clear and the pulmonary function tests showed no 
airway obstruction.  The examiner commented, however, that 
the foregoing essentially normal findings were not uncommon 
between asthmatic episodes.  The examiner advised a bronchial 
provocation test with exercise.

Several days later, the veteran underwent an exercise and 
methacholine bronchial challenge test.  According to the 
report, the results were indicative of asthma.  The 
methacholine reduced the FEV and FVC to 2.83 liters and 4.15 
liters.  A subsequent bronchodilator increased them to 4.52 
and 5.48 respectively.  These results represented a 60 
percent change in FEV and a 32 percent change in FVC.  A 
relatively small dose of methacholine produced 
bronchoconstrictions.  Consequently, the examiner concluded 
that the veteran definitely had bronchial asthma.  
Incidentally, the test produced audible wheezing as well as 
changes in FEV and FVC.  The prognosis was good if he 
faithfully took the medication.

According to a February 1989 VA pulmonary function test, the 
results were normal.  A March 1989 x-ray study revealed 
essentially an unremarkable chest.  A March 1989 general 
medical VA examination report notes the veteran's asthma by 
history with no physical examination results or findings.

In July 1989, pursuant to 38 C.F.R. § 3.105(e), the RO issued 
a rating decision that proposed a reduction in the evaluation 
of the veteran's service-connected asthma with bronchitis 
from 30 percent to 10 percent.  Considering the findings of 
the February 1989 pulmonary function test and March 1989 
general medical examination, the RO observed that the 
evidence of record did not support an evaluation of 30 
percent.  The RO concluded that the veteran's asthma with 
bronchitis had improved because the general VA examiner found 
no disease and the pulmonary function tests showed an FEV-1 
of 79, and determined that a 10 percent disability evaluation 
was warranted.  

The RO sent the veteran a letter that referenced the proposed 
reduction in July 1989.  The RO indicated that it had based 
its decision on an April 1989 VA examination report.  
Therein, he was advised that the reduction would not become 
final until 60 days from the date of the letter, specifically 
October 1, 1989.  Within those 60 days, he was also informed 
that he could submit evidence showing that the proposed 
reduction should not be taken.

The RO received a letter in September 1989 from the veteran's 
treating physician at the VA Ambulatory Care Service.  The VA 
physician corresponded that he was writing on behalf of the 
veteran with respect to the rating reduction for his asthma.  
The doctor reported that the veteran had been his patient for 
several years, during which time his asthma attacks had 
ranged from mild to severe.  He noted that the veteran 
avoided multiple hospitalizations for his condition because 
he was very compliant with the medical instructions and he 
tried to take care of his health.  The veteran would 
telephone the doctor immediately when an asthma attack would 
begin so that the medications could be adjusted accordingly.  
This good communication prevented multiple medical visits.  
As a result, the VA doctor noted that the veteran's hospital 
records did not necessarily reflect the severity of the 
disease.  In addition, the doctor conveyed that the veteran 
experienced several acute episodes that required emergency 
room treatment at a private hospital.  Also, the doctor 
opined that the pulmonary function test results did not 
reflect the severity of the asthma.  According to the doctor, 
pulmonary function tests results with asthmatics were often 
normal in between attacks, but nevertheless, an individual 
attack could be devastating.  In conclusion, the doctor 
believed that the seriousness of the veteran's asthmatic 
condition was underestimated because of the excellent health 
care he received at VA.

In October 1989, after considering the VA doctor's letter, 
the RO continued with the proposed reduction.

In November 1989, the veteran filed a notice of disagreement 
to the reduction, stating that a 30 percent rating was still 
warranted.  In response to receiving a statement of the case 
in December 1989, the veteran filed a substantive appeal in 
January 1990 and requested a hearing at the RO.

In March 1990, the veteran appeared before a hearing officer 
at the RO.  At that time, he testified that the RO should not 
have reduced his rating for asthma with bronchitis.  First, 
he contended that the VA examination was inadequate 
essentially because VA did not medicate him first or test him 
on a treadmill.  Second, he stated that he experienced 
frequent attacks.  Third, he reported that he used a 
nebulizer two or three times a week during the winter, which 
helped medicate his asthmatic attacks.  He explained that he 
would use a nebulizer at VA, however, after moving farther 
away, he worked out an arrangement with his neighbor.  In 
other words, he used his neighbor's nebulizer.  He submitted 
a statement from his neighbor corroborating his use of the 
nebulizer.  He recounted that he experienced about four or 
five attacks a month.  He denied any recent hospitalization 
for asthma, although he had been hospitalized for other 
conditions.  He remarked that he was in contact with VA 
medical personnel about twice a month.      

In March 1990, the hearing officer at the RO continued the 
reduced 10 percent rating.  


B.  Analysis

The first inquiry must be whether the appellant has stated a 
well-grounded claim as required by 38 U.S.C.A. § 5107(a).  A 
well-grounded claim is one that is plausible. Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  The appellant in the 
instant case has stated that his condition had not improved, 
and the reduction in rating was not warranted.  Therefore, 
the appellant has stated a well-grounded claim.  Moreover, as 
all evidence necessary to an equitable disposition of the 
veteran's claim was obtained by the RO, the VA has fulfilled 
its duty to assist.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.159.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole-recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete or inaccurate report 
and to enable the VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA 
has a duty to acknowledge and consider all regulations that 
are potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.

The provisions of 38 C.F.R. § 4.7 provide that, where there 
is a question as to which of two disability evaluations shall 
be applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

The provisions of 38 C.F.R. § 4.10 provide that the basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  Whatever system is affected, 
evaluations are based upon lack of usefulness of these parts 
or systems, especially in self-support.  The medical examiner 
must therefore furnish, in addition to the etiological, 
anatomical, pathological, laboratory and prognostic data 
required for ordinary medical classification, a full 
description of the effects of disability upon the person's 
ordinary activity.

In addressing the propriety of a reduction, consideration 
must be given to 38 C.F.R. § 3.344(a) (West 1991), which 
provides in pertinent part with respect to rating reductions:

Ratings on account of diseases subject to 
temporary or episodic improvement . . . 
will not be reduced on any one 
examination except in those instances 
where all the evidence of record clearly 
warrants the conclusion that sustained 
improvement has been demonstrated . . . . 
Moreover, though material improvement in 
the physical or mental condition is 
clearly reflected the rating agency will 
consider whether the evidence makes it 
reasonably certain that the improvement 
will be maintained under the ordinary 
conditions of life.

The Board further observes that the provisions of 38 C.F.R. 
§ 3.344(c) limit the application of 38 C.F.R. § 3.344(a). 
That regulation provides, in pertinent part, that:

The provisions of paragraphs (a) and (b) 
of this section apply to ratings that 
have continued for long periods at the 
same level (5 years or more). They do not 
apply to disabilities that have not 
become stabilized and are likely to 
improve. Reexaminations disclosing 
improvements, physical or mental, in 
these disabilities will warrant reduction 
in rating.

Here, the veteran's 30 percent disability evaluation had been 
in effect for less than five (5) years.  Thus, 38 C.F.R. 
§ 3.344(a) does not apply, and the reduction of the 30 
percent rating in this case requires evidence of an 
examination disclosing improvement in the veteran's lung 
disability.  In determining whether there was actual 
improvement, it must be ascertained whether the examination 
reports reflecting such change are based upon thorough 
examinations.  Brown v. Brown, 5 Vet. App. 413, 421 (1993).

Where a reduction in evaluation of a service-connected 
disability is considered warranted, and the reduction would 
reduce compensation payments, the RO is required to prepare a 
rating proposing the reduction, to notify the beneficiary at 
his or her latest address of record, and allow 60 days for 
presentation of additional evidence.  38 C.F.R. § 3.105(e) 
(1999).

The RO in this case has complied with the procedural steps 
required in 38 C.F.R. § 3.105(e).  Specifically, following 
the February 1989 pulmonary function test results and the 
March 1989 VA general examination report, the RO issued the 
July 1989 rating decision proposing to reduce the rating to 
noncompensable.  The RO cited 38 C.F.R. § 3.105(e), and 
stated that the decision would not become final until the 
veteran was afforded full due process.  In October 1989, 
noting that the 60-day due process period had expired, the RO 
issued a rating decision reducing the veteran's service-
connected rating for his lung disability from 30 percent to 
10 percent effective October 1, 1989.

At the time of the decision to reduce the veteran's 
disability evaluation, the criteria the RO considered for 
evaluating the veteran's service-connected asthma with 
bronchitis were found at 38 C.F.R. § 4.97, Diagnostic Code 
6602.  Under Diagnostic Code 6602, a 10 percent disability 
rating is assigned for mild symptoms with paroxysms of 
asthmatic type breathing occurring several times a year with 
no clinical findings between attacks.  A 30 percent 
evaluation requires evidence of moderate symptoms with 
asthmatic attacks rather frequent (separated by only 10-14 
day intervals) with moderate dyspnea on exertion between 
attacks.  38 C.F.R. § 4.97, Diagnostic Code 6602.

In view of the evidence set forth above, the Board finds that 
the reduction of the veteran's disability rating from the 30 
percent to a 10 percent rating effective on October 1, 1989 
was improper, and that a restoration of the 30 percent rating 
is warranted.  The VA physician's September 1989 letter to 
the RO noted that he had treated the veteran's asthma for the 
last several years.  During that time he revealed that the 
veteran's condition had not improved because he continued to 
experience regular asthmatic attacks.  He noted that the 
veteran would call in when he began to have an attack, which 
allowed the doctor to adjust the medicine.  As a result, the 
veteran did not always visit VA for treatment during 
asthmatic flare-ups.  The doctor explained that pulmonary 
function tests could be misleading because they do not always 
catch a patient during an attack.  

Moreover, the VA physician's statement tended to corroborate 
the veteran's testimony with respect to the frequency of 
asthmatic attacks.  For example, the veteran testified that 
he would not always go to VA for treatment during an attack.  
Instead, he would call VA for advice about what to do.  This 
occurred four or five times a month.  

In comparison, the RO based the reduction on incomplete 
evidence.  For example, a thorough pulmonary VA examination 
was not performed.  In fact, the record only reveals a 
February 1989 VA pulmonary function test report with a 
handwritten note that says "normal," and a general VA medical 
examination that fails to discuss the veteran's asthma in any 
detail.  The Board recognizes that the RO's determination to 
reduce the disability rating for service-connected asthma 
with bronchitis was based on the finding that the pulmonary 
function test results were normal and the VA general 
examination was negative.  However, the veteran's treating VA 
doctor, referred to above, indicated that the pulmonary 
function test results were misleading based on his first hand 
experience as the veteran's treating physician.  More 
importantly, the record shows that when the veteran was 
examined in February 1987, the PFT showed no airway 
obstruction; however, a few days later, an exercise and 
methacholine bronchial challenge test showed decreased 
airways.  Based on these findings, a 30 percent evaluation 
was assigned.  The February 1989 examination also included a 
normal PFT; however, as the veteran has argued at his 
personal hearing, no exercise tests were performed.  
Therefore, the Board finds that while the medical evidence 
may show improvement with the veteran's service-connected 
asthma with bronchitis, the examination report which the RO 
used to support the reduction, was not based on a thorough 
examination.  Brown v Brown, 5 Vet. App. 413, 421 (1993).  
Thus, actual improvement is not shown.  

Therefore, the Board must conclude that the reduction in 
rating was improper, and that a restoration of the 30 percent 
rating is warranted.  In so deciding, as specified by 
regulation, this decision is limited only to the propriety of 
the reduction.


ORDER

Service connection for impingement syndrome, status post left 
shoulder acromioplasty secondary to service-connected 
residuals of right wrist sympathetic dystrophy, is denied.

Restoration of the 30 percent disability evaluation for the 
service-connected asthma with bronchitis is granted, subject 
to the applicable criteria governing the payment of monetary 
benefits.


REMAND

As noted in the INTRODUCTION, the veteran timely appealed the 
issues of entitlement to increased ratings for a nervous 
condition, asthma with bronchitis, and reflex sympathetic 
dystrophy of the right wrist.

Initially, the Board finds the veteran's claims for increased 
compensation benefits for his service-connected nervous 
condition, asthma with bronchitis, and reflex sympathetic 
dystrophy of the right wrist are "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Appeals for Veterans Claims (hereinafter, the 
Court) has held that, when a veteran claims a service-
connected disability has increased in severity, the claim is 
well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Court has also stated that where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

Given that the claims are well grounded, the Board finds that 
further development is required for the following reasons.

VA has a general duty to assist the veteran in the 
development of all facts pertinent to a well-grounded claim. 
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(1999).  This duty often requires a thorough and 
contemporaneous medical examination that is an adequate basis 
upon which to determine entitlement to the benefit sought.  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Littke v. 
Derwinski, 1 Vet. App. 90 (1991).  Specifically, a medical 
examination "should include a review of 'the records of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one.'"  Seals v. Brown, 8 
Vet. App. 291, 295 (1995) (quoting Green v. Derwinski, 1 Vet. 
App. at 124). See 38 C.F.R. § 4.1 (1998) (examination and 
evaluation of disability should "be viewed in relation to its 
history"); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (examiner should have the veteran's claims folder 
available for review).

The veteran was most recently examined for the disabilities 
in question here in 1996 and 1997.  Accordingly, given the 
length of time that since he was examined, the Board 
concludes that additional VA examinations with respect to 
these issues are needed before deciding them on appeal.

Further, a review of the record reveals that when the veteran 
initially filed his claim, claim, he was evaluated in 
accordance with the criteria set forth at that time in 
38 C.F.R. § 4.97, with respect to respiratory disorders, and 
38 C.F.R. § 4.132, with respect to psychiatric disorders.  
During the pendency of this appeal, Congress amended these 
regulations effective October 7, 1996 for respiratory 
disorders, and November 7, 1996 for psychiatric disorders. 

The Court has held that where the law changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provides otherwise. Karnas v. Derwinski, 1 Vet. App. 308 
(1990). Both criteria must be reviewed and the most favorable 
version applied.

On remand the RO must specifically apply the "old" criteria 
to the evidence dated before the effective dates of the 
amended regulations (October 7, 1996 for respiratory 
disorders and November 7, 1996 for psychiatric disorders) and 
apply both sets of criteria to the evidence on and after that 
date.  38 U.S.C.A. § 5110(g) (West 1991) and See VA O.G.C. 
Prec. Op. No. 3-2000 (April 10, 2000).

Furthermore, when the veteran filed his substantive appeal 
for these issues in October 1995 he also requested a hearing.  
The record indicates that a hearing has not been held with 
respect to these issues, or that the veteran has withdrawn 
his request.  Therefore, the RO must clarify whether the 
veteran still desires a hearing, and if so, whether he wants 
it before a local hearing officer or the undersigned.

To ensure full compliance with due process requirements, the 
case is REMANDED to the regional office (RO) for the 
following development:


1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers, private and/or VA, who 
treated him for complaints regarding his 
service-connected nervous condition, 
asthma with bronchitis, and reflex 
sympathetic dystrophy of the right wrist 
recently.  After securing any necessary 
releases, the RO should attempt to obtain 
copies of all records from the identified 
treatment sources and should associate 
them with the claims file.

2.  The RO must schedule the veteran for 
a complete VA pulmonary examination.  The 
examiner should be given a copy of this 
remand and the veteran's entire claims 
folder.  The examiner is requested to 
review the veteran's medical history 
prior to conducting the examination, and 
to indicate in the examination report 
that he or she has reviewed the claims 
folder.  The examination must include 
pulmonary function tests, as well as an 
exercise and methacholine bronchial 
challenge test.  Those test reports must 
be returned to the RO with the 
examination report.  The examiner should 
provide a clear description of the 
manifestations attributable to the 
service-connected asthma with bronchitis, 
with particular attention to reporting 
the frequency and severity of documented 
asthma attacks, frequency of visits to a 
doctor for required treatment of 
exacerbations, types of drug or 
inhalation therapy, and dosage and 
frequency of requirement for systemic 
corticosteroid or immunosuppressive 
medications, if any.  

3.  The veteran should also be afforded a 
VA examination to determine the severity 
of his current PTSD.  All necessary tests 
should be performed.  The examiner should 
review the entire medical record, 
including prior VA examinations for 
compensation purposes and prior 
outpatient treatment counseling notes, to 
including individual and family or 
couples counseling notes.  In particular, 
the examiner should review results of 
psychiatric tests administered in 
connection with the veteran's October 
1997 VA examination for compensation 
purposes.  The examiner should correlate 
prior findings, including in particular 
results of the tests administered in 
connection with the October 1997 VA 
examination for compensation purposes, 
with current examination findings.  The 
examiner should present findings in terms 
consistent with both the current and 
prior rating criteria for mental 
disorders.  The veteran's GAF should be 
indicated and interpreted.  His 
employability should be commented upon.  
The claims folder, a copy of this remand, 
and copies of the current and prior 
rating criteria for mental disorders 
should be made available to the examiner 
for review in connection with the 
examination.

4.  The veteran should be afforded a VA 
neurologic examination to determine the 
nature and severity of his service-
connected reflex sympathetic dystrophy of 
the right wrist.  The examiner should be 
given a copy of this remand and the 
veteran's entire claims folder.  The 
examiner is requested to review the 
veteran's medical history prior to 
conducting the examination, and to 
indicate in the examination report that 
he or she has reviewed the claims folder.  
The examiner should identify the 
manifestations of each component 
attributed to the disability.  Such tests 
as the examining physician deems 
necessary should be performed.  In this 
regard, the examiner should indicate if 
there is mild incomplete paralysis of the 
median nerve, or if there is moderate, 
incomplete paralysis of the median nerve.  
All conclusions must be supported by 
complete rationale.  

5.  The RO should review the file and 
ensure that all of the above directives 
have been carried out.  If any 
development has not been completed in 
full, corrective action must be taken. It 
has been held that a remand creates a 
right in the veteran to compliance with 
the instructions contained therein.  
Stegal v. West, 11 Vet. App. 268 (1998).  

Then, the RO must contact the veteran in 
writing in order to determine whether the 
veteran still desires a hearing with 
respect to the claims for increased 
ratings for a nervous condition, asthma 
with bronchitis, and reflex sympathetic 
dystrophy of the right wrist, as 
indicated on his October 1995 substantive 
appeal.  If so, he should indicate what 
type of hearing that he would like in 
writing, and the RO should schedule it 
for him.

6.  After all of the above has been 
completed, the RO should readjudicate the 
veteran's increased rating claims for a 
nervous condition, asthma with 
bronchitis, and reflex sympathetic 
dystrophy of the right wrist, in 
compliance with the requirements as 
outlined in Karnas, 38 U.S.C.A. § 5110 
(g), and VA O.G.C. Prec. Op. No. 3-2000 
as noted above.  If any determination 
remains adverse to the veteran, he and 
his representative should be provided a 
supplemental statement of the case that 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  They should be afforded the 
applicable time to respond.


If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and his 
representative with an appropriate opportunity to respond to 
any claims in appellate status.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.

		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

 

